Citation Nr: 1437733	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-48 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected right ear hearing loss.  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for anemia.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for pancreatitis.

6.  Entitlement to service connection for an acquired psychiatric disability, to include depression, as secondary to the general medical condition.  

7.  Entitlement to service connection for a headache disability.  

8.  Entitlement to service connection for a disorder of the liver and gallbladder

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served honorably on active duty from August 1979 to May 1982; and was discharged under other than honorable conditions following a period of service from March 1984 to February 1986.  A March 2012 RO administrative decision found that the Veteran's discharge in May 1982 was honorable for VA purposes.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In addition to the issues listed above, the RO, in its January 2009 rating decision also denied a claim of service connection for sinusitis, which the Veteran specifically elected not to appeal.  See November 2009 VA Form 9, substantive appeal.  

The Veteran's claim of service connection for depression includes all diagnosed psychiatric disorders and the issue is recharacterized on the Cover Page and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

Also of note, a June 2012 rating decision denied claims of service connection for pleurisy, COPD, and fibromyalgia; and, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an October 2012 Notice of Disagreement, the Veteran appealed the denial of service connection for pleurisy, COPD and fibromyalgia.  These issues were addressed in a March 2014 Statement of the Case (SOC); however, a substantive appeal to the Board was not filed; and, to the Board's knowledge, neither the Veteran nor his representative has indicated an intent to appeal the issues of service connection for pleurisy, COPD or fibromyalgia to the Board.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left ear hearing loss and entitlement to an initial compensable rating for service-connected right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has mild degenerative disc disease (DDD) of the lumbar spine that was first shown many years following discharge from service, is age acquired, and unrelated to service, including any in-service back injury.

2.  Anemia was first shown many years following service discharge and is unrelated to service or a service-connected disability.

3.  Chronic pancreatitis was first shown many years following discharge from service and is unrelated to service.  

4.  An acquired psychiatric disorder was first shown many years following discharge from service and is unrelated to service or his service-connected disabilities of hearing loss and tinnitus.  

5.  The Veteran's headaches are unrelated to service. 

6.  The Veteran has a diagnosis of fatty infiltration of the liver that was first shown many years following discharge from service and is not otherwise related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability of the lumbar spine including DDD was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Anemia was not incurred in service; nor is proximately due to or related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

3.  Chronic pancreatitis was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  An acquired psychiatric disorder was not incurred in service; nor is proximately due to or related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

5.  A headache disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

6.  A liver/gallbladder disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a July 2008 letter that was provided before the January 2009 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  

In this case, the Veteran was afforded a VA examination to address his claim of service connection for a lumbar spine disability in November 2008.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

VA examinations addressing the Veteran's claims for service connection for anemia, pancreatitis, depression, headaches and a liver/gallbladder disability are not required in this case because the Veteran has not asserted that these conditions began in service (see June 2008 claim form 21-526), there are no service treatment records showing complaints of or treatment for these conditions, and there is no indication of any relationship between these claimed disorders and service.  

VA has associated with the electronic record all of the Veteran's available VA outpatient treatment records, private records identified by him, and records obtained medical records used by the Social Security Administration in a claim for SSA disability benefits.  

Notably, the Veteran maintains that he served at Camp Lejeune in 1984 and that some of his claimed disabilities resulted from drinking contaminated water there.  The record contains no evidence of service at Camp Lejeune.  Based on the Veteran's contentions, the RO has made multiple requests for additional service personnel and service treatment records, but the responses have been negative.  See June 2010, March 2011, and March 2013 requests.

In support of his assertion that he served on active duty at Camp Lejeune, the Veteran forwarded a letter he received from the United States Navy which mentioned that the Veteran "may" fall into a category of individuals who resided or worked aboard Marine Corps Base Camp Lejeune between 1957 and 1987.  This letter does not corroborate the Veteran's assertion that he served in Camp Lejeune during active service because it does not specifically indicate that the Veteran did, in fact, serve there.  The letter requests that Veterans who served at Camp Lejeune during the requisite time period add their name to a registry.  The Veteran has not indicated that he did so, and he has not provided any other corroborating evidence.  The Veteran submitted lay statements from family members and friends, as well as a medical opinion by his treatment physician, all indicating that his disabilities were due to drinking contaminated water at Camp Lejeune.  However, as noted in more detail below, these opinions lack probative value because they are based solely on the history as reported by the Veteran, without any corroborating evidence to support that history.  At this point, there is nothing but the Veteran's statements to support any service at Camp Lejeune.  Further, there is nothing in the record to indicate that the RO has not made reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim that he served at Camp Lejeune.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Further, In this case, the lack of corroborating evidence outweighs the Veteran's assertions.

Because it appears that all available personnel records have been obtained, any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claim is warranted.

As the Veteran has been afforded an adequate spine examination, and outstanding private, VA, and service department records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.





II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran seeks service connection for anemia, a lumbar spine disability, pancreatitis, depression, headaches and a liver/gallbladder disability.  

Regarding the Veteran's low back, the service treatment records (STRs) show that the Veteran strained his back in service on two separate occasions.  The Veteran did not seek follow up treatment after either incident, and no chronic lumbar spine disability was indicated during service or for many years following discharge from service.  

A VA examination in November 2008 revealed that the Veteran's current low back disability is minimal age-acquired degenerative disc disease (DDD) of the lumbar spine, and therefore not related to the incident of back pain in service.  The examiner also noted that the Veteran did not complain of back pain after service until recently.  The examiner based the opinion on the objective findings on x-ray and a 2008 MRI, as well as a review of the record as a whole.  Significantly, the Veteran admitted to the examiner that his representative filed the back claim and that he really did not want to file for that disability because he had little to no functional impairment regarding his back.  

There is no medical opinion to the contrary of this opinion.  In summary, the evidence shows that the Veteran's current disability of DDD of the lumbar spine is minimal and age related; and, not related to service, including the two instances of back strain documented in service.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a lumbar spine disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Regarding the other claims, the STRs are negative for complaints, findings or a diagnosis of anemia, pancreatitis, any acquired psychiatric disorder, headaches or a liver/gallbladder disability.  

Private treatment records from 2002 to 2007 show that the Veteran has chronic pancreatitis.  He had pancreatic surgery in 2003, but his symptoms continued.  The pancreatitis is described as alcohol induced, alcoholic pancreatitis, and pancreatitis secondary to ETOH.  See private treatment records from the University of Texas Medical Branch (UTMB) dated in September 2003, July 2004, and June 2007, as well as a July 2003 MRI of the abdomen.  There is no indication in the record that the Veteran's pancreatitis began in service or is otherwise related to service.  

Records obtained from SSA show that the Veteran was found disabled as of June 2004 due to gastrointestinal system disorders.

There is no competent and probative evidence linking the Veteran's current pancreatitis to service.  

The Veteran maintains that he was treated by VA in Shreveport in the 1980's for his alcohol addiction.  The RO requested these records but none were located.  Even assuming, arguendo, that the Veteran was treated for alcohol addiction in the 1980's, service connection cannot be established for a pancreatitis disability secondary to alcohol abuse.  For claims filed after October 31, 1990, 38 U.S.C.A. § 1110 provides that "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  Compensation for disorders incurred through willful misconduct, to include the abuse of alcohol or drugs, is generally precluded as a matter of law.  See 38 U.S.C.A. §§ 105 , 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97 (Jan. 16, 1997).  Here, the evidence shows that the Veteran's pancreatitis is alcohol induced; i.e. the disability resulted from the Veteran's abuse of alcohol; and, therefore, it is not service-connectable on the basis of willful misconduct.  Further, the record does not show, nor does the Veteran assert, that his alcoholism is secondary to a service-connected disability.

Regarding the other service connection claims, private treatment records from September 2004 and November 2007 note a diagnosis of anxiety and depression.  There is no indication from these records that the anxiety and depression are related to service.  The Veteran maintains that his psychiatric disorder is a result of his current medical conditions, generally.  Even if that were true, service connection is not established for pancreatitis, anemia, fatty liver and headaches; therefore, service connection is not warranted on a secondary basis.  Further, the Veteran has never specifically alleged that his sole service-connected disabilities of hearing loss and tinnitus affect his depression and anxiety.  There is no competent evidence linking his current depression and anxiety to service or to a service-connected disability.  Service connection is therefore not warranted for an acquired psychiatric disorder.  

Similarly, the January 2008 private treatment records from Christus St. Elizabeth Hospital note that the Veteran has a fatty liver; however, there is no indication that it is related to service.  Therefore, service connection is not warranted. 

Private medical records from January 2008 show that the Veteran is anemic due to medications taken for his pancreatitis.  A February 2008 small bowel series notes a clinical history of anemia.  The Veteran drank cups of barium.  Images performed at three hours and forty-five minutes showed contrast in the jejunum and mid ileal loops.  The Veteran left the department without completing the examination.  

Pancreatitis is not service-connected, and there is no nexus between the Veteran's anemia and service.  Therefore, service connection is not warranted. 

Finally, the Veteran also claims service connection for headaches.  Records obtained from the SSA show that the Veteran reported a history of headaches in August 2004 while being treated for chronic pancreatitis.  The Veteran is currently treated for headaches according to November 2009 and January 2010 Memorandums from Dr. B, MD.  She indicated that she had treated the Veteran for headaches, but did not provide any additional details in that regard.  

Significantly, Dr. B opined in November 2009 and January 2010 that the Veteran's headaches, as well as the other conditions of anemia of unknown etiology and low back pain were as likely as not related to drinking contaminated water at Camp Lejeune.  As noted above, however, there is no evidence that the Veteran served at Camp Lejeune.  Dr. B states in her memo, "Apparently while stationed at Camp Lejeune..." which acknowledges, in essence, that her opinion is based on the Veteran's self-reported history, without any evidence to corroborate that history.  Because Dr. B's statement is based on uncorroborated self-reported history, it is not probative.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute medical evidence of the required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  

Importantly, the record shows that the RO made multiple attempts to obtain STRs and personnel records to corroborate the Veteran's account of service at Camp Lejeune; however, these searches yielded negative results.  Moreover, the Veteran's statements regarding his purported service dates at Camp Lejeune are inconsistent.  In a January 2011 Statement in Support of Claim, the Veteran asserts that he was stationed at Camp Lejeune from approximately March 1984 to February 1986.  However, in the Veteran's October 2012 NOD, the Veteran reports that he was stationed at Camp Lejeune from May 1984 until his assignment to Camp Pendleton in November 1984.  While it is well within common knowledge and ordinary experience that human memory is not perfect, the discrepancy in this case is more than minor.  The first statement is one attempting to place the Veteran at Camp Lejeune for nearly two years.  The subsequent statement purports a stay of a matter of six months.  While human memory may cause someone to be off by small amounts of time, in this case, the change from two years to six months is more than a misremembering of the minutiae.  The Board finds that the Veteran is an unreliable historian and, in light of the evidence of record, finds that the Veteran did not serve at Camp Lejeune.

In summary, the Veteran has current disabilities of fatty liver, anemia, headaches, an acquired psychiatric disorder, and chronic pancreatitis; however, none of these disabilities were incurred in service and they are not shown to be otherwise related thereto.  The Veteran has always attributed his disabilities to contaminated drinking water at Camp Lejeune, and these reports are not credible.  There is a lack of supporting evidence to corroborate the Veteran's assertions in this regard.  

In the absence of competent and credible evidence to support the Veteran's claims of service connection for pancreatitis, fatty liver (or other liver/gallbladder condition), anemia, headaches or an acquired psychiatric disorder, the claims must be denied.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a disability of the lumbar spine including DDD is denied.  

Service connection for anemia is denied.  

Service connection for chronic pancreatitis is denied.  

Service connection for an acquired psychiatric disorder is denied.  

Service connection for headaches is denied.  

Service connection for a liver/gallbladder disability is denied.  


REMAND

The Veteran seeks service connection for a left ear hearing loss, and a compensable disability rating for the service-connected right ear hearing loss.  At the outset, the issue of a compensable rating for right ear hearing loss is inextricably intertwined with the claim of service connection for a left ear hearing loss, and the issue must be deferred pending the outcome of the other claim.  In essence, the outcome of the service connection claim could impact the disability rating for the other ear; i.e., if service connection for left ear hearing loss is granted, then the right ear hearing loss disability would be subsumed by a grant of service connection for bilateral hearing loss and it would be rated accordingly.

Regarding service connection for the left ear, a VA examiner in November 2008 opined that only the Veteran's right ear hearing loss was service-connected because he fired his weapon by his right ear and the hearing loss noted in service was asymmetrical.  Right ear hearing loss was noted in service and left ear hearing loss was not noted in service.  The examiner, however, based these findings on the discharge examination from the Veteran's first period of service that ended in 1982.  Although there is no discharge examination available from the Veteran's second period of service, this should be taken into consideration on examination when considering whether the Veteran's left ear hearing loss was incurred in service.  

According to the Veteran, however, he fired large cannons, and claims that the noise from such large guns would have a detrimental effect on both ears.  See Veteran's January 2010 statement in support of claim.  Importantly, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Based on the foregoing, the Veteran's hearing should be reexamined and any additional outstanding medical evidence should be added to the claims file.  The examiner should consider whether the Veteran's left ear hearing loss is related to service, keeping in mind the holding in Hensley, as well as the Veteran's reports of the significant size of the guns/cannons he was exposed to in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, onset and etiology of the Veteran's left ear hearing loss; and, the current nature, extent and severity of the service-connected right ear hearing loss.  

After examination of the Veteran and review of the record, the examiner must opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's left ear hearing loss is related to excessive noise exposure in service and/or had its onset during service regardless of when the initial hearing loss was first identified.  The examiner's attention is directed to reports of excessive noise exposure in service due to large cannon/weapon fire.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


